DETAILED ACTION
This Office Action is in response to an application filed on March 18, 2021, in which claims 1 through 21 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/275,369 filed on February 14, 2019, now abandoned, that application claiming benefit as a Continuation of U.S. Application No. 15/243,786 filed on August 22, 2016, now U.S. Patent No. 10,375,082, that application claiming benefit from Provisional Application No. 62/207,883, filed on August 20, 2015.  

Acknowledgement is made of Applicant’s preliminary amendment filed on March 18, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-21 of commonly-owned U.S. Patent No. 10,375,082.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Claims 1, 8, and 15 of the instant application are merely broader recitations of that which is recited in claims 1, 8, and 15 of U.S. Patent No. 10,375,082.  That is, claims 1, 8, and 15 of the instant application are anticipated by claims 1, 8, and 15 of U.S. Patent No. 10,375,082.  

Dependent claims 2-7, 9-14, and 16-21 are each dependent upon one of claims 1, 8, or 15, and are therefore rejected at least by virtue of that dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Independent claims 1, 8, and 15 each recite, “the first device”.  
There is insufficient antecedent basis for “the first device” in the claim(s).  

Independent claims 1, 8, and 15 each recite, “with a second device to verify a proximity of the first device and the second device;”.  
The foregoing limitation(s) render(s) the claim(s) indefinite because the claim(s) previously recite “a second device”, and thus the additional and subsequent recitation of “a second device” makes it unclear as to whether this is the same, or a different, “second device”.  Additionally, the later recitation of “the second device” is indefinite because it is unclear as to which of the “a second device” the recitation refers.  

Claims 2-7, 9-14, and 16-21 are each dependent from one of claims 1, 8, or 15, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis, et al., U.S. Pub. No. 2014/0351899 (hereinafter referred to as Dennis), in view of Dispensa, Steve, U.S. Pub. No. 2009/0300745 (hereinafter referred to as Dispensa).  

With regard to claim 1, Dennis teaches an authentication apparatus, the authentication apparatus comprises at least one processor (Dennis, [0029]) and at least one memory including computer program code (Dennis, [0029]; [0084]), the at least one memory and the computer program code configured to, with the processor (Dennis, [0029]; [0084]), cause the authentication apparatus to at least: receive a request to cause an action from a second device (Dennis, [0049]-[0050]; Fig. 2; disclosed user authentication, or manual invocation of application access event, is ‘request to cause an action’); cause the first device to communicate with a second device to verify a proximity of the first device and the second device (Dennis, [0018]; [0028]; [0050]; [0054]; disclosed “obtaining location of wireless device” and “determining whether the wireless device meets predetermined location criterion” is verification of proximity); receive verification of the proximity (Dennis, [0028]; [0050]); receive a first identifying data string (Dennis, [0019]-[0020]; [0068]); upon confirmation of a match of the first identifying data string and the second identifying data string, authorizing the action (Dennis, [0068]; disclosed Authentication Key Information and MDN is matched; disclosed successful result of authentication application is ‘authorizing an action’).  
Dennis does not explicitly disclose, but Dispensa teaches in the same field of endeavor, receive a second identifying data string (Dispensa, [0079]-[0080]; authentication server originates second authentication request(s) indirectly from first client device(s) to second client device(s)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dennis with the teachings of Dispensa.  The motivation for this combination is to notify a user seeking authentication of potential fraudulent use (Dispensa, [0118]-[0119]).  

With regard to claim 4, Dennis in view of Dispensa teaches the limitations of claim 1, as stated.  Dennis in view of Dispensa further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: upon determination of the location of the first device and preceding authorization of the action, determine the location is within a predefined authorized geo-region (Dennis, [0055]; [0077]).  

With regard to claim 5, Dennis in view of Dispensa teaches the limitations of claim 1, as stated.  Dennis in view of Dispensa further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: upon determination of the location of the first device and preceding authorization of the action, determine the location is within a predefined range of a pre-defined authorized location (Dennis, [0050]-[0052]).  

With regard to claim 6, Dennis in view of Dispensa teaches the limitations of claim 1, as stated.  Dennis in view of Dispensa further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: upon determination of the location of the first device and preceding authorization of the action, determine the location is not within a predefined un-authorized geo-region (Dennis, [0082]; [0093]).  

With regard to claim 8, Dennis teaches receiving a request to cause an action from a second device (Dennis, [0049]-[0050]; Fig. 2; disclosed user authentication, or manual invocation of application access event, is ‘request to cause an action’); causing the first device to communicate with a second device to verify a proximity of the first device and the second device (Dennis, [0018]; [0028]; [0050]; [0054]; disclosed “obtaining location of wireless device” and “determining whether the wireless device meets predetermined location criterion” is verification of proximity); receiving verification of the proximity (Dennis, [0028]; [0050]); receiving a first identifying data string (Dennis, [0019]-[0020]; [0068]); upon confirmation of a match of the first identifying data string and the second identifying data string, authorizing the action (Dennis, [0068]; disclosed Authentication Key Information and MDN is matched; disclosed successful result of authentication application is ‘authorizing an action’).  
Dennis does not explicitly disclose, but Dispensa teaches in the same field of endeavor, receiving a second identifying data string (Dispensa, [0079]-[0080]; authentication server originates second authentication request(s) indirectly from first client device(s) to second client device(s)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dennis with the teachings of Dispensa.  The motivation for this combination is to notify a user seeking authentication of potential fraudulent use (Dispensa, [0118]-[0119]).  


With regard to claim 11, Dennis in view of Dispensa teaches the limitations of claim 8, as stated.  Dennis in view of Dispensa further teaches upon determination of the location of the first device and preceding authorization of the action, determining the location is within a predefined authorized geo-region (Dennis, [0055]; [0077]).  

With regard to claim 12, Dennis in view of Dispensa teaches the limitations of claim 8, as stated.  Dennis in view of Dispensa further teaches upon determination of the location of the first device and preceding authorization of the action, determining the location is within a predefined range of a pre-defined authorized location (Dennis, [0050]-[0052]).  

With regard to claim 13, Dennis in view of Dispensa teaches the limitations of claim 8, as stated.  Dennis in view of Dispensa further teaches upon determination of the location of the first device and preceding authorization of the action, determining the location is not within a predefined un-authorized geo-region (Dennis, [0082]; [0093]).  

With regard to claim 15, Dennis teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (Dennis, [0029]; [0084]) for: receiving a request to cause an action from a second device (Dennis, [0049]-[0050]; Fig. 2; disclosed user authentication, or manual invocation of application access event, is ‘request to cause an action’); causing the first device to communicate with a second device to verify a proximity of the first device and the second device (Dennis, [0018]; [0028]; [0050]; [0054]; disclosed “obtaining location of wireless device” and “determining whether the wireless device meets predetermined location criterion” is verification of proximity); receiving verification of the proximity (Dennis, [0028]; [0050]); receiving a first identifying data string (Dennis, [0019]-[0020]; [0068]); upon confirmation of a match of the first identifying data string and the second identifying data string, authorizing the action (Dennis, [0068]; disclosed Authentication Key Information and MDN is matched; disclosed successful result of authentication application is ‘authorizing an action’).  
Dennis does not explicitly disclose, but Dispensa teaches in the same field of endeavor, receiving a second identifying data string (Dispensa, [0079]-[0080]; authentication server originates second authentication request(s) indirectly from first client device(s) to second client device(s)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dennis with the teachings of Dispensa.  The motivation for this combination is to notify a user seeking authentication of potential fraudulent use (Dispensa, [0118]-[0119]).  

With regard to claim 18, Dennis in view of Dispensa teaches the limitations of claim 15, as stated.  Dennis in view of Dispensa further teaches wherein the computer-executable program code instructions further comprise program code instructions for: upon determination of the location of the first device and preceding authorization of the action, determining the location is within a predefined authorized geo-region (Dennis, [0055]; [0077]).  

With regard to claim 19, Dennis in view of Dispensa teaches the limitations of claim 15, as stated.  Dennis in view of Dispensa further teaches wherein the computer-executable program code instructions further comprise program code instructions for: upon determination of the location of the first device and preceding authorization of the action, determining the location is within a predefined range of a pre-defined authorized location (Dennis, [0050]-[0052]).  

With regard to claim 20, Dennis in view of Dispensa teaches the limitations of claim 15, as stated.  Dennis in view of Dispensa further teaches wherein the computer-executable program code instructions further comprise program code instructions for: upon determination of the location of the first device and preceding authorization of the action, determining the location is not within a predefined un-authorized geo-region (Dennis, [0082]; [0093]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 23, 2022